Affirmed and Opinion filed May 16, 2002








Affirmed and Opinion filed May 16, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-01-00344-CR
____________
 
DEMETRIUS WADE PRADIA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial
Court Cause No. 826,343
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a plea of guilty to the offense of
murder.  On February 9, 2001, the trial
court sentenced appellant to confinement for life in the Institutional Division
of the Texas Department of Criminal Justice and imposed a fine of $10,000.  Appellant filed a pro se notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  As of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 16,2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do not publish C Tex. R.
App. P. 47.3(b).